DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.

Title
The title of the invention is not consistent, because the entire specification and drawings of the present application use “package” rather than “packet” or “packet formats”.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: SCREEN-TO-SCREEN PACAKGE FORMATS.

Claim interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one or ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A) the claim limitation uses the term “means” or “step” or term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always liked by the transition word “for” (e.g., “means for") or another linking word or phrase, such as “configured to” or “so that"; and

(C) the term “means” (or “step”) or the generic placeholder is not limited by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the world “means” (or “step”) in a claim creates rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1 recites the steps of “generating and transferring a user ID package” and “receiving an ACK based on a verification package that is based on the user ID package”, performed by the “one or more processing modules” configured to execute the “operational instructions” via a “screen to screen (STS) communication application”, i.e. these steps are all performed by an application(s) stored in a computer-readable memory, thus they use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Accordingly, Examiner interprets that (1) these steps are performed by e.g., “a microprocessor, micro-controller, digital signal processor, microcomputer, central processing unit, field programmable gate array, programmable logic device, state machine, logic circuitry, analog circuitry, digital circuitry, and/or any device that manipulates signals (analog and/or digital) based on hard coding of the circuitry and/or operational instructions” ([0337] of the present application); and (2) “package” is, e.g., “digital data” ([0322] of the present application).
Claims 2-14 directly or indirectly depend from claim 1, and the similar interpretations are applied as described above.
Claim 15 recites the similar limitations as in the combination of claims 1 and 10, and the similar interpretations are applied as described above.
Claims 16-20 directly or indirectly depend from claim 15, and the similar interpretations are applied as described above.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bengtsson et al. (US 2014/0313154 A1) in view of Corroy et al. (US 2011/0227856 A1) and Corndorf (US 2008/0046039 A1).
	As to claim 1, Bengtsson teaches a user computing device (UCD) (Bengtsson, e.g., FIG. 1, [0031], “user device 105-1”) comprising: 
	memory (Bengtsson, FIG. 3, [0042], “memory/storage 315”) that stores operational instructions (Bengtsson, FIG. 3, [0042], “software 320”); and 
	5one or more processing modules (Bengtsson, FIG. 3, [0042], “processing system 310”) operably coupled to (Bengtsson, see FIG. 3) the memory (Bengtsson, FIG. 3, [0042], “memory/storage 315”), wherein, when enabled, the one or more processing modules (Bengtsson, FIG. 3, [0042], “processing system 310”) configured to execute the operational instructions (Bengtsson, FIG. 3, [0042], “software 320”) to operate a screen to screen (STS) communication application (Bengtsson, FIG. 3, [0044], “various applications, and/or programs (e.g., software 320)”) to facilitate STS communications (Bengtsson, FIG. 1, [0033], “body-coupled communication”; FIG. 4A, [0050], “Projected Capacitive Touch (PCT) architecture”; FIG. 5, [0059], “In block 515, a body-coupled signal is induced by the touch display”) between the UCD (Bengtsson, e.g., FIG. 1, [0031], “user device 105-1”) and an interactive computing device (ICD) (Bengtsson, e.g., FIG. 1, [0033], “device 155 may be implemented as a monetary transactional device (e.g., an ATM device, a point of sale device, etc.), a kiosk device, a security device (e.g., a doorknob system, a device requiring authentication and/or authorization, etc.)”) including to: 
	generate a user identification (ID) digital data (Bengtsson, FIG. 9, [0070], “identification (ID) entity 910”); 
10transmit the user ID package (Bengtsson, FIG. 9, [0070], the package comprising “identification (ID) entity 910”) to the ICD (Bengtsson, e.g., FIG. 1, [0033], “device 155 may be implemented as a monetary transactional device (e.g., an ATM device, a point of sale device, etc.)”) via an STS connection (Bengtsson, FIG. 9, [0070], “body-coupled communication”) between UCD (Bengtsson, e.g., FIG. 1, [0031], “user device 105-1”) and the ICD (Bengtsson, e.g., FIG. 1, [0033], “device 155 may be implemented as a monetary transactional device (e.g., an ATM device, a point of sale device, etc.)”);
a STS communication server (Bengtsson, FIG. 8, [0069], “network 810”;
wherein the user ID package (Bengtsson, FIG. 9, [0070], the package comprising “identification (ID) entity 910”) including a user ID for the UCD (Bengtsson, FIG. 9, [0070], “identification (ID) entity 910”), a STS account ID information (Bengtsson, FIG. 8, [0069], e.g., “secure link (e.g., a Secure Sockets Layer (SSL) link, an encrypted link, etc.)”), and UCD ID information (Bengtsson, FIG. 9, [0071], “capacitive communication entity 920”);  
Bengtsson does not teach “based on a favorable verification of a verification package as performed by a STS communication server that is communication with at least one of the UCD or the ICD, receive an acknowledgement (ACK) from the STS communication server that is based on 15the favorable verification of the verification package as performed by the STS communication server, wherein the verification package is based on the user ID package”.
	However, Corroy teaches the concepts of, based on a favorable verification of a verification digital data (Corroy, FIGS. 3-4, [0042], “touch screen device 20 … this ID is compared to those stored in the security database and if the person is authorized to use the system”; FIG. 8, [0066], “In step S200 user authentication is performed”) as performed by a STS communication server (Corroy, FIGS. 3-4, [0046], “processor 25” in association with “database (DB) 30”) that is communication with at least one of the UCD (9) or the ICD, receiving an acknowledgement (ACK) from the STS communication server (Corroy, FIGS. 3-4, [0046], “processor 25” in association with “database (DB) 30”) that is based on 15the favorable verification of the verification package (Corroy, FIG. 8, [0066], “After the user has entered the authentication password and authentication was successful, the BCC transceiver of the IdTag sends a discovery message via the BCC channel on the body of the user (step S210)”) as performed by the STS communication server (Corroy, FIGS. 3-4, [0046], “processor 25” in association with “database (DB) 30”), 
wherein the verification package (Corroy, FIG. 8, [0066], e.g., the “discovery message”) is based on the user ID package (Corroy, FIG. 8, [0066], “IdTag”).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “user device 105-1” and the “device 155, e.g., an ATM device, a point of sale device, etc.)” using the “body-coupled communication” taught by Bengtsson to further comprise the “authentication” digital data stored at and retrieved form the “database (DB) 30” via the “via the BCC channel”, as taught by Corroy, in order to provide “intuitive body-device interfaces based on contact or proximity … for many applications in the field of identification and security” (Corroy, [0002]).
	Bengtsson in view of Corroy does not teach the Body Area Network (BAN) digital data to be in a format of “package”.
	However, Corndorf teaches the concept of the Body Area Network (BAN) digital data to be in a format of package (Corndorf, FIG. 1, [0017], “body area network (BAN) 100”; FIGS. 12-14, [0080], e.g., “telemetry packet 1300”). 
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the digital data taught by Bengtsson in view of Corroy to be in the “telemetry packet 1300” format for BAN, as taught by Corndorf, in order to “implement a system of encryption, in conjunction with an authentication method or methods, in order to ensure that communications to and from communication nodes are legitimate” (Corndorf, [0011]).
	As to claim 2, Bengtsson in view of Corndorf teaches the UCD of claim 1, wherein, when enabled, the one or more processing modules (Bengtsson, FIG. 3, [0042], “processing system 310”) configured to execute the operational instructions (Bengtsson, FIG. 3, [0042], “software 320”) to: 
	based on the favorable verification of the verification package as performed by the STS communication server, transmit a confirmation of the favorable verification of the verification package as performed by the STS communication server to the ICD (Corndorf, FIG. 1, [0044], “ Secure communications, such security including encryption as well as integrity and freshness confirmation, is provided by means of authentication material held by the implanted device 115”).  Examiner renders the same motivation as in claim 1.
	As to claim 3, Bengtsson in view of Corndorf teaches the UCD of claim 1, wherein, when enabled, the one or more processing modules (Bengtsson, FIG. 3, [0042], “processing system 310”) configured to execute the operational instructions (Bengtsson, FIG. 3, [0042], “software 320”) to: based on an unfavorable verification of the verification package as performed by the STS communication server, receive an error message that is based on of the unfavorable 30verification of the verification package to the ICD from the STS communication server (Corndorf, FIG. 1, [0036], “a software process that is said to "expect" a certain value may refer to a software function having an argument specified to be a certain variable type or value, with non-conforming arguments processed by error-handling code”).  Examiner renders the same motivation as in claim 1.
 	As to claim 4, Bengtsson in view of Corroy teaches the UCD of claim 1, wherein the user ID (Bengtsson, FIG. 9, [0070], the package comprising “identification (ID) entity 910”) for the UCD (Bengtsson, e.g., FIG. 1, [0031], “user device 105-1”) further comprising at least one of: a user name field (Corroy, FIG. 4, [0044], “username”); SGS00210-0971a password (PW) field (Corroy, FIG. 4, [0044], “password”); an address field; a phone number field; a date of birth (DOB) field; or 5a personal field.  Examiner renders the same motivation as in claim 1.
	As to claim 5, Corroy teaches the UCD of claim 1, wherein the STS account ID information further comprising at least one of: a user name field; 10a password (PW) field; an account ID field; or a time stamps field (Corroy, FIG. 4, [0047], “From now on the identification system may identify the user at each touch and store an access history in the database 30. The access history may indicate what a user does with the system and/or who has used the system at which time”).  Examiner renders the same motivation as in claim 1.
	As to claim 6, Bengtsson teaches the UCD of claim 1, wherein the UCD ID information further comprising at 15least one of: an international mobile equipment identity (IMEI) field; or an internet protocol (IP) address field (Bengtsson, FIG. 8, [0069], “User 130 touches door locking/unlocking system 805. Door locking/unlocking system 805 sends information (e.g., a web address or other type of network address) to user device 105 via a body-coupled communication. In response to receiving the information, user device 105 connects to door locking/unlocking system 805 via network 810 based on the information”).
	As to claim 7, Corndorf teaches the UCD of claim 1, wherein the ICD is further configured to: 20generate the verification package based on the user ID package being received by the ICD; and transmit the verification package to the STS communication server (Corndorf, FIG. 1, [0042], “ The protocol further effects authentication and verification of the sender and receiver, as well as the BAN key itself. Moreover, the invention prevents an attacker from co-opting a device into the attacker's BAN, impersonating a device during delivery of the BAN key, eavesdropping on the delivery process itself, or staging a replay attack based on duplicating earlier communications, because of the requirement that smartcard 140 be available for the communications”).  Examiner renders the same motivation as in claim 1.
	As to claim 8, Corroy teaches the UCD of claim 7, wherein the ICD is further configured to: 25receive the ACK from the STS communication server that is based on the favorable verification of the verification package as performed by the STS communication server (Corroy, FIGS. 3-4, [0042], “touch screen device 20 … this ID is compared to those stored in the security database and if the person is authorized to use the system”; FIG. 8, [0066], “In step S200 user authentication is performed”).  Examiner renders the same motivation as in claim 1.
	As to claim 9, Corndorf teaches the UCD of claim 7, wherein the ICD is further configured to: 30based on an unfavorable verification of the verification package as performed by the STS communication server, receive an error message that is based on of the unfavorable verification of the verification package to the ICD from the STS communication server (Corndorf, FIG. 1, [0036], “a software process that is said to "expect" a certain value may refer to a software function having an argument specified to be a certain variable type or value, with non-conforming arguments processed by error-handling code”).  Examiner renders the same motivation as in claim 1.
	As to claim 10, Bengtsson teaches the UCD of claim 7, wherein the verification package further comprising an aggregate of the user ID package and an ICD operator ID package (Bengtsson, Fig. 1, [0072], an aggregate of “identification entity 910”, “recognition entity 915” and “capacitive communication entity 920”).  
	As to claim 11, Corndorf teaches the UCD of claim 10, wherein the ICD operator ID package further 5comprising operator ID information for the ICD, STS account ID information, and ICD ID information (Corndorf, FIGs. 4-5, [0061], “For example, at the instruction of a patient or physician, bridge devices 420 and smart-local devices 415 can deliver BAN keys to local devices 415, 470, and/or to other bridge devices 420 by using the receiver's device ID and device key. In certain embodiments of the instant invention, smart local devices 415 can generate BAN keys regardless of whether there are implanted or bridge devices 420 in the BAN”).  Examiner renders the same motivation as in claim 1.
	As to claim 12, Corndorf teaches the UCD of claim 11, wherein the operator ID information for the ICD further comprising at least one of: 10an operator name field; an operator password field; an address field; a phone number field; or an operator unique ID field (Corndorf, FIG. 3, [0048], “When Alice 115 receives Bob's message 235, she immediately decrypts the message, verifies the accuracy of her ID 175, and then verifies Bob's ID 182. If Alice's received message 235 passes its integrity check, Alice 115 is assured that the message 235 is both genuine (i.e., is from Bob 110) and fresh on account of the fact that the message 235 was secured using KdevA 175 and QA. Other BAN key generation and transmission occurs as described above”).  Examiner renders the same motivation as in claim 1.
	As to claim 13, Corndorf teaches the UCD of claim 11, wherein the STS account ID information further comprising at least one of: an operator name field; a password field; or 20an account ID field (Corndorf, FIG. 1, [0038], “Further security may be provided by using the patient smartcard 140, plus a password K.sub.PW 150, also stored on smartcard element 145 (something the patient has, and something the patient knows), annotated herein as E(KdevA; KPW), i.e., the device key KdevA encrypted by password KPW (or "password key"), IDA, where E(x;y) denotes a function of encryption used to secure "x" using the key "y," or stated otherwise, a certain ciphertext=E(plaintext; key)”).  Examiner renders the same motivation as in claim 1.
	As to claim 14, Bengtsson teaches the UCD of claim 11, wherein the ICD ID information further comprising at least one of: an international mobile equipment identity (IMEI) field; or 25an internet protocol (IP) address field (Bengtsson, FIG. 8, [0069], “Network 810 may comprise, for example, a cellular network, the Internet, a private network, and/or other suitable network”; it is reasonably inferred that the ICD ID information must have at least IP address field to be connected to the “internet network 810”).  
	As to claim 15, it differs from claim 1 only in that it is the same UCD comprising the elements of claims 1 and 10.  It recites the limitations of combination of claim 1 and 10, and Bengtsson in view of Corroy and Vorndorf teaches them.  Examiner renders the same motivation as in claim 1.
	As to claims 16-17, they recite the similar limitations as in claims 2-3, respectively, and Bengtsson in view of Corndorf teaches them.  Examiner renders the same motivation as in claim 1.  Please see claims 2-3 for detailed analysis. 
	As to claim 18, it recites the similar limitations as in claim 4, and Bengtsson in view of Corroy teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 4 for detailed analysis.
	As to claim 19, it recites the similar limitations as in claim 11, and Corndorf teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 11 for detailed analysis.
	As to claim 20, it recites the similar limitations as in the combination of claims 12-14, and Bengtsson in view of Corndorf teaches them.  Examiner renders the same motivation as in claim 1.  Please see claims 12-14 for detailed analysis.
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Kim et al. (US 2010/0289673 A1) teaches the concept of a “method and a terminal for executing a function of a terminal according to data transmitted and received through a human body” (Abs.); and (2) Ueno et al. (US 2012/0126944 A1) teaches the concept of “human body communication apparatus and authentication method of the same” (title).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Oct. 20, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***